1                                                    THE HONORABLE RICARDO S. MARTINEZ

2

3

4

5
                                UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
7
     NORDSTROM, INC., a Washington
8    corporation,                                     NO. 2:21-cv-00290 RSM

9                         Plaintiff,                  SECOND STIPULATION
                                                      FOR EXTENSION OF TIME
10            v.                                      TO ANSWER AND DEFEND

11   XL INSURANCE AMERICA, INC.; ACE                  Note on Motion Calendar:
     AMERICAN INSURANCE COMPANY; AIG                  Wednesday, May 26, 2021
12   SPECIALTY INSURANCE COMPANY;
     CONTINENTAL CASUALTY COMPANY; and
13   IRONSHORE SPECIALTY INSURANCE
     COMPANY,
14
                          Defendants.
15
                                              STIPULATION
16
              The parties hereto, defendants XL Insurance America, Inc., ACE American
17
     Insurance Company, AIG Specialty Insurance Company, Continental Casualty Company,
18
     and Ironshore Specialty Insurance Company and plaintiff Nordstrom, Inc., by and through
19
     their respective counsel of record, hereby stipulate and agree that defendants have until
20
     June 15, 2021 to file an answer or otherwise respond to plaintiff’s Complaint for
21
     Declaratory Relief, Breach of Contract, and Damages (Dkt.1) in the above referenced
22
     matter.
23


     SECOND STIPULATION FOR EXTENSION
     OF TIME TO ANSWER AND DEFEND - 1 of 4                                 LAW OFFICES
     (NO. 2:21-cv-00290 RSM)                                    GORDON THOMAS HONEYWELL LLP
     [4833-5266-4288]                                                520 Pike Street, Suite 2350
                                                                    SEATTLE, WASHINGTON 98101
                                                             (206) 676-7500 - FACSIMILE (206) 676-7575
1
              Dated this 27th day of May, 2021.
2

3     GORDON TILDEN THOMAS & CORDELL LLP           NICOLL BLACK & FEIG PLLC
      *Per email authority on 5-26-21*             *Per email authority on 5-26-21*
4
      /s/Franklin D. Cordell                       /s/Curt H. Feig
5     Franklin Dennis Cordell, WSBA 26392          Curt H. Feig, WSBA 19890
      Michael Rosenberger, WSBA 17730              Matthew C. Erickson, WSBA 43790
6     Guinevere Becker Bogusz, WSBA 52937          Email: cfeig@nicollblack.com
      Email: fcordell@gordontilden.com             Email:merickson@nicollblack.com
7     Email: mrosenberger@gordontilden.com         Attorneys for Defendants ACE American
      Email: gbogusz@gordontilden.com              Insurance Company and XL Insurance
8     Attorneys for Plaintiffs                     America, Inc

9     GORDON THOMAS HONEYWELL LLP

10
       /s/ Michael E. Ricketts
11    Michael E. Ricketts, WSBA 9387
      Email: mricketts@gth-law.com
12    Attorneys for Defendant AIG Specialty
      Insurance Company, Continental Casualty
      Company, and Ironshore Specialty Insurance
13
      Company
14

15

16

17

18

19

20

21

22

23


     SECOND STIPULATION FOR EXTENSION
     OF TIME TO ANSWER AND DEFEND - 2 of 4                                LAW OFFICES
     (NO. 2:21-cv-00290 RSM)                                  GORDON THOMAS HONEYWELL LLP
     [4833-5266-4288]                                               520 Pike Street, Suite 2350
                                                                   SEATTLE, WASHINGTON 98101
                                                            (206) 676-7500 - FACSIMILE (206) 676-7575
1                                            ORDER

2    IT IS SO ORDERED.

3    Dated this 28th day of May, 2021.

4

5

6                                                    A
                                                     RICARDO S. MARTINEZ
7                                                    CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     SECOND STIPULATION FOR EXTENSION
     OF TIME TO ANSWER AND DEFEND - 3 of 4                               LAW OFFICES
     (NO. 2:21-cv-00290 RSM)                                 GORDON THOMAS HONEYWELL LLP
     [4833-5266-4288]                                              520 Pike Street, Suite 2350
                                                                  SEATTLE, WASHINGTON 98101
                                                           (206) 676-7500 - FACSIMILE (206) 676-7575
1                                     DECLARATION OF SERVICE

2             I hereby certify that on May 27, 2021, I electronically filed the foregoing with the

3    Clerk of the Court using the CM/ECF system which will send notification of such filing to the

4    following:

5    Franklin Dennis Cordell, WSBA #26392
     Michael Rosenberger, WSBA #17730
6    Guinevere Becker Bogusz, WSBA #52937
     Gordon Tilden Thomas &Cordell LLP
7    600 University Street, Suite 2915
     Seattle, WA 98101
8    Email: fcordell@gordontilden.com
     Email: mrosenberger@gordontilden.com
9    Email: gbogusz@gordontilden.com
     Attorneys for Plaintiff
10
     Curt H. Feig, WSBA #19890
11   Matthew C. Erickson, WSBA #43790
     NICOLL BLACK & FEIG
12   A Professional Limited Liability Company
     1325 Fourth Ave., Suite 1650
13   Seattle, WA 98101
     Email: cfeig@nicollblack.com
14   Email: merickson@nicollblack.com
     Attorneys for Defendants ACE American
15   Insurance Company and XL Insurance
     America, Inc
16
                                                         /s/Kimberly Harmon
17
                                                         Kimberly Harmon, Legal Assistant
                                                         GORDON THOMAS HONEYWELL LLP
18

19

20

21

22

23


     SECOND STIPULATION FOR EXTENSION
     OF TIME TO ANSWER AND DEFEND - 4 of 4                                     LAW OFFICES
     (NO. 2:21-cv-00290 RSM)                                       GORDON THOMAS HONEYWELL LLP
     [4833-5266-4288]                                                    520 Pike Street, Suite 2350
                                                                        SEATTLE, WASHINGTON 98101
                                                                 (206) 676-7500 - FACSIMILE (206) 676-7575
